Per Curiam. James Monty Swindle, by his attorney, has filed a motion for a rule on the clerk. His attorney, James R. Henry, admits by motion and brief that the record was tendered late due to a mistake on his part.  We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.